                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LAURA M. WALLS, Individually and   )
as Executor of the Estate of ROBIE )
W. WALLS,                          )
                                   )
               Plaintiff,          )
                                   )
               v.                  )                1:20cv98
                                   )
FORD MOTOR COMPANY, et al.,        )
                                   )
               Defendants.         )


                     MEMORANDUM OPINION AND ORDER

     This case comes before the Court on “Plaintiff’s Motion to

Compel Written Discovery and Motion for Sanctions Directed to CRA

Trailers, Inc. f/k/a Great Dane Trailers, Inc.” (Docket Entry 155)

(the “First Motion”) and “Plaintiff’s Motion to Compel the Rule

30(b)(6) Corporate Representative Deposition of CRA Trailers, Inc.

f/k/a Great Dane Trailers, Inc. and to Compel Documents” (Docket

Entry 161) (the “Second Motion”) (collectively, the “Motions”).

For the reasons that follow, the Court will grant in part and deny

in part the Motions.

                               BACKGROUND

     Alleging claims of defective design, failure to warn, breach

of implied warranty, gross negligence, and conspiracy, Robie W.

Walls   (the    “Decedent”)1   and   his   wife   Laura   M.   Walls   (the


     1 Robie Walls died during the pendency of this action. (See
Docket Entries 112 (Notice of Death), 118 (motion to substitute
Laura Walls as executor of her husband’s estate), 119 (order
                                                   (continued...)




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 1 of 56
“Plaintiff”)       initiated     this   action     against    numerous         entities

(collectively, the “Defendants”), including CRA Trailers, Inc.

f/k/a Great Dane Trailers, Inc. (“CRA”).                 (Docket Entry 1 (the

“Original Complaint”), ¶¶ 16–37, 51–96; see also Docket Entry 138

(the “Operative Complaint”).)2           The Operative Complaint generally

alleges that Decedent died from mesothelioma (Docket Entry 138,

¶ 2), which he developed after “[his] cumulative exposure to

asbestos” (id. ¶ 9).        More specifically, “Decedent [] worked with,

or       in    close        proximity         to     others         who         worked

with,     .    .     .      asbestos-containing        products          and      other

asbestos-containing          materials    manufactured         and/or      sold      by

Defendants.”        (Id.,    ¶   11.)    As   concerns       CRA,   the    Operative

Complaint alleges that “CRA . . . mined, manufactured, processed,

imported, converted, compounded, supplied, installed, replaced,

repaired, used, and/or retailed substantial amounts of asbestos

and/or    asbestos-containing       products,       materials,      or    equipment,

including, but not limited to, asbestos-containing Great Dane

trailers.”    (Id., ¶ 23.)




     1(...continued)
granting substitution).)

     2   Two amendments to the Original Complaint reflected the
addition and removal of several Defendants. (See Docket Entry 86
at 2; Docket Entry 135 at 1.)         The latter amendment also
“conform[ed] the language of the [Operative [C]omplaint to reflect
[Decedent’s] death . . . and to add an additional cause of action
alleging [Decedent’s] wrongful death” (Docket Entry 135 at 1).
                                 2




     Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 2 of 56
     After the parties commenced discovery (see Docket Entry 76

(Joint Rule 26(f) Report); Text Order dated Apr. 6, 2020 (adopting

joint report with one clarification)), Plaintiff issued written

discovery to CRA, including 30 interrogatories (Docket Entry 156-3

(“Interrogatories”)) and 59 requests for production (Docket Entry

160-1 (“Document Requests”)).       CRA responded on June 3, 2020,

asserting numerous objections (including a preliminary statement

and general objections) and providing some answers and documents.

(See Docket Entries 156-4 (“Answers to Interrogatories”), 156-5

(“Responses to Document Requests”).)      Daniel E. Carter (“Carter”),

“an authorized representative for CRA” (Docket Entry 156-4 at 20),

verified CRA’s Answers to Interrogatories under oath (see id.).

     A. CRA’s Deposition

     Thereafter, Plaintiff noticed, pursuant to Federal Rule of

Civil Procedure 30(b)(6) (“Rule 30(b)(6)”), the deposition of CRA’s

corporate representative to take place on August 3, 2020.         (Docket

Entry 156-6 (the “Notice”). The Notice listed 43 deposition topics

(in “Exhibit A”) and directed CRA to produce “[a]ny and all

documents relating to any factual disagreements by [CRA] with the

previous sworn testimony of [Decedent]” (id. at 10)3 and “[a]ll

documents related to every subject contained in Exhibit A in any

manner” (id.).   The topics in Exhibit A included, inter alia, the



     3 Plaintiff deposed Decedent in February 2020, shortly after
commencing this action. (See Docket Entries 156-1 (excerpts from
Decedent’s deposition), 172-12 (full transcript).)
                                3




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 3 of 56
sale of tractor-trailers or any associated parts by CRA to the

“Premises at Issue” (id., ¶¶ 22, 23, 31, 32), a term defined to

mean certain businesses during particular years (id. at 4), as well

as information relating to CRA’s net worth (id., ¶¶ 17, 30).                 CRA

responded, objecting to the Notice and the requests for production

therein (to include general objections) (see Docket Entry 156-12 at

2–4), refusing to provide information about CRA’s net worth (see

id., ¶¶   17,    30),    and   incorporating   its    earlier    Responses   to

Document Requests (see id. at 18).

     The parties then agreed to delay CRA’s deposition several

times.4   On January 20, 2021, shortly before the then-rescheduled

deposition, CRA produced additional records “revealing the sale of

hundreds of [CRA] brake blocks to [Decedent’s] workplaces” (Docket

Entry 156 at 6; see also Docket Entry 156-13 (the “First January

Production”)).      In    an   email   notifying     counsel    for   Plaintiff

(“Plaintiff’s Counsel”) about the First January Production, counsel

for CRA (“CRA’s Counsel”) described such documents as “responsive

to [the Notice].”       (Docket Entry 156-18 at 4–5.)      The parties then

elected not to proceed with the deposition as scheduled because

CRA’s corporate representative had fallen ill.            (See Docket Entry

156-11 at 2.)     On January 29, 2021, three days before the twice-

rescheduled     deposition,      CRA   again   provided        Plaintiff   with

additional records showing sales between CRA and another one of


     4 On each occasion, Plaintiff tendered the Notice (in amended
form).  (See Docket Entries 156-7, 156-8.)
                                4




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 4 of 56
Decedent’s employers.     (See Docket Entry 156 at 6; see also Docket

Entry 156-14 (the “Second January Production”).)

      The Rule 30(b)(6) deposition ultimately took place on February

1, 2021. (See Docket Entries 156-16 (rough draft transcript), 162-

1   (finalized   transcript).)      In   response    to   questions   from

Plaintiff’s Counsel about the First January Production, Carter

explained that CRA maintains some records on microfilm (see Docket

Entry 162-1 at 6–9) and possesses a list reflecting “the order

number referenced with the customer, the location it was sold out

of, and the dates the order was taken in on our older microfilm up

through about 1985” (id. at 8).     Carter testified that he used that

list (the “Sales Index”) to locate the records comprising the First

January Production.    (See id. at 8–9.)     Plaintiff’s Counsel sought

to mark the Sales Index as an exhibit, and CRA’s Counsel objected,

invoking the work-product doctrine.       (See id. at 11.)

      Later in the deposition, Plaintiff’s Counsel questioned Carter

about the basis for his knowledge about CRA’s sale of brake parts

and whether he had spoken to other CRA employees about such topic.

(See id. at 47, 62–63.)     That inquiry led Carter to identify three

retired CRA employees with whom he had discussed, at some point

during his employment with CRA, “issues regarding the use of

asbestos brakes” (id. at 62).

      At the conclusion of Carter’s testimony, Plaintiff’s Counsel

expressed the view that “th[e] deposition [wa]s not completed” (id.

at 68).   CRA’s Counsel later agreed that Plaintiff could continue
                                    5




    Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 5 of 56
the deposition, “if [she] determine[d] that there [wa]s a need to

[do so]” (Docket Entry 162-3 at 5).             (See id. at 5–6 (documenting

email from Plaintiff’s Counsel asking whether CRA would “produce []

Carter again”    and    email      from   CRA’s   Counsel    agreeing     to    that

proposal).)

     B. The First Motion

     On   February     4,   2021,    Plaintiff     filed    the   First    Motion,

asserting that “CRA ha[d] failed to timely and reasonably search

for and produce documents responsive to written discovery requests”

(Docket Entry 155 at 1), “lodged bad faith objections to [such]

requests” (id.), “failed to timely correct inaccurate discovery

responses”    (id.),   and    “reasserted       inaccurate    statements       about

critical issues in this case, months after CRA knew that [it]s

sworn answers were inaccurate and misleading” (id.).                      On those

grounds, the First Motion requests that the Court strike CRA’s

objections    (including     its    “preliminary     statement     and     general

objections,” as well as its objections based on privilege), compel

written discovery from CRA, and issue sanctions (including payment

of Plaintiff’s attorney’s fees).              (See id. at 3; see also Docket

Entry 156 (the “First Memorandum”) at 17.)                   Plaintiff attached

numerous exhibits to the First Memorandum, including copies of

correspondence between Plaintiff’s Counsel and CRA’s Counsel (as

evidence of their unsuccessful attempts to meet and confer on the

foregoing subjects).        (See Docket Entry 156 at 18 (Certificate of


                                          6




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 6 of 56
Consultation referencing Docket Entries 156-9, 156-10, 156-11, 156-

17, 156-18, 156-19, 156-20, 156-21).)               CRA responded in opposition

to the First Motion (Docket Entry 160 (the “First Response”)), and

Plaintiff replied (Docket Entry 163 (the “First Reply”)).

       C. CRA’s Supplemental Responses and Production

       On February 18, 2021, the same day CRA filed the First

Response, CRA also supplemented its written discovery responses.

(See     Docket     Entries      160-2            (“Supplemental     Answers     to

Interrogatories”),     160-3    (“Supplemental           Responses   to    Document

Requests”)).      With respect to its Answers to Interrogatories, CRA

generally maintained its previous position (see Docket Entry 160-2

at 2–5 (restating preliminary statement and general objections))

but represented that, “after reasonable investigation[, CRA] ha[d]

identified records relating to [numerous] trailer shop orders,

purchasers, dealers or branches, and dates that may relate to the

‘Premises    at    Issue’”    (id.,   ¶       7    (referencing    First   January

Production and Second January Production); see also id., ¶ 23

(generally citing Carter’s deposition testimony and incorporating

its supplemented answer to Interrogatory 7)). CRA supplemented its

Responses to Document Requests in similar fashion, reasserting its

previous objections (see Docket Entry 160-3 at 2–4) but indicating

that it had identified and produced potentially responsive records

(see id., ¶ 6; see also id. ¶¶ 11, 14, 26 (continuing to object but

incorporating supplemented response to Document Request 6).)                   That


                                          7




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 7 of 56
same day, CRA also provided “[d]ocuments relating to engineering

changes,” which Plaintiff’s Counsel had questioned Carter about

during the Rule 30(b)(6) deposition, as well as “axle certification

documents.”       (Docket     Entry   162-3    at     2–3   (email      describing

production of thousands of pages of documents).)

     D. The Second Motion

     On February 25, 2021, Plaintiff filed the Second Motion, which

contends that CRA (by its representative Carter) had failed to

provide certain documents and information and further neglected to

conduct    an   adequate     investigation       before     the   Rule    30(b)(6)

deposition.     (See Docket Entry 161 at 1–2.)                Accordingly, the

Second Motion seeks “an order from this Court compelling a fully

prepared    witness   that    is    prepared     to   address     its    discovery

deficiencies,     produce     the     relevant      documents     requested     in

the . . . [N]otice, and to properly discuss what is known or

reasonably available to CRA regarding the requested topics noticed

in its deposition.”        (Id. at 2; see also Docket Entry 162 (the

“Second Memorandum”) at 2.) CRA likewise opposed the Second Motion

and filed a supporting memorandum (Docket Entry 172 (the “Second

Response”)), and Plaintiff replied (Docket Entry 174 (the “Second

Reply”)).

     E. Subsequent Production

     After Plaintiff filed the Second Motion, but before CRA

submitted the Second Response, CRA provided additional discovery.


                                        8




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 8 of 56
More specifically, on March 2, 2021, CRA produced “engineering

records responsive to [P]laintiff’s requests for documents made

during or after the [Rule 30(b)(6)] deposition” (Docket Entry 172-7

at 2).    (See id. (email from CRA’s Counsel referencing production

of more than 2,000 pages of documents).)              On March 4, 2021, CRA

produced another four sets of documents, consisting of hundreds of

pages of “parts catalogues responsive to [P]laintiff’s requests for

documents made during or after the [Rule 30(b)(6)] deposition”

(Docket   Entry   172-8   at   2).       (See   id.   (email    memorializing

production of “Great Dane Heavy Duty,” “Great Dane Trailer Parts

Catalogue Series 21 Vans,” “Great Dane Trailers,” and “Rockwell

Brake and Trailer Axle Parts”).)

                               DISCUSSION

     I. Relevant Standards

     A. The Scope of Discovery

     “The purpose of discovery is to provide a mechanism for making

relevant information available to the litigants.”              Fed. R. Civ. P.

26 advisory committee’s notes, 1983 Amendment.           Under Federal Rule

of Civil Procedure Rule 26 (“Rule 26”),

     [p]arties   may   obtain    discovery   regarding   any
     nonprivileged matter that is relevant to any party’s
     claim or defense and proportional to the needs of the
     case, considering the importance of the issues at stake
     in the action, the amount in controversy, the parties’
     relative access to relevant information, the parties’
     resources, the importance of the discovery in resolving
     the issues, and whether the burden or expense of the
     proposed discovery outweighs its likely benefit.


                                     9




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 9 of 56
Fed. R. Civ. P. 26(b)(1).         “The parties and the court have a

collective responsibility to consider the proportionality of all

discovery and consider it in resolving discovery disputes.”           Fed.

R. Civ. P. 26 advisory committee’s notes, 2015 Amendment; see also

id. (explaining that Rule 26 imposes an “obligation o[n] the

parties   to   consider   the[   proportionality]   factors    in   making

discovery requests, responses, or objections”). In turn, relevancy

“essentially involves a determination of how substantively the

information requested bears on the issues to be tried.”          Mills v.

East Gulf Coal Preparation Co., 259 F.R.D. 118, 131 (S.D.W. Va.

2009) (internal quotation marks omitted). “Information within this

scope of discovery need not be admissible in evidence to be

discoverable.”    Fed. R. Civ. P. 26(b)(1).

     Nevertheless, “the simple fact that requested information is

discoverable . . . does not mean that discovery must be had.              On

its own initiative or in response to a motion for protective order

under Rule 26(c), a district court may limit [discovery] . . . .”

Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537, 543 (4th Cir. 2004).

Moreover,

     the [C]ourt must limit the frequency or extent of
     discovery otherwise allowed by the[ Federal Rules of
     Civil Procedure (the “Rules”)] or by local rule if it
     determines that:
          (i) the discovery sought is unreasonably cumulative
          or duplicative, or can be obtained from some other
          source that is more convenient, less burdensome, or
          less expensive;
          (ii) the party seeking discovery has had ample
          opportunity to obtain the information by discovery
          in the action; or
                                    10




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 10 of 56
            (iii) the proposed discovery is outside the scope
            permitted by Rule 26(b)(1).

Fed. R.     Civ.    P.   26(b)(2)(C).        “District    courts    enjoy    nearly

unfettered     discretion       to   control    the     timing     and    scope   of

discovery.”     Hinkle v. City of Clarksburg, 81 F.3d 416, 426 (4th

Cir. 1996); accord Cook v. Howard, 484 F. App’x 805, 812 (4th Cir.

2012)   (observing       that   “[d]istrict     courts    are    afforded     broad

discretion with respect to discovery”).

     B. Making and Responding to Written Discovery Requests

     “The Rules provide a number of discovery devices, including

[written     interrogatories         and]    requests     for     production      of

documents . . . .”        Kinetic Concepts, Inc. v. ConvaTec Inc., 268

F.R.D. 226, 240 (M.D.N.C. 2010).               With respect to the former,

Federal Rule of Civil Procedure 33 (“Rule 33”) requires that a

litigant answer each interrogatory “separately and fully in writing

under oath.”       Fed. R. Civ. P. 33(b)(3).       If a litigant declines to

answer an interrogatory based on an objection, “[t]he grounds for

objecting . . . must be stated with specificity.”                Fed. R. Civ. P.

33(b)(4).      “Mere     recitation     of   the   familiar      litany    that   an

interrogatory . . . is overly broad, burdensome, oppressive and

irrelevant will not suffice.”          Momah v. Albert Einstein Med. Ctr.,

164 F.R.D. 412, 417 (E.D. Pa. 1996) (internal quotation marks

omitted).     In other words, general or boilerplate objections to

discovery requests lack validity. See Kinetic Concepts, 268 F.R.D.

at 241 (collecting cases).

                                        11




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 11 of 56
      As concerns requests for production of documents, Federal Rule

of    Civil     Procedure           34    (“Rule        34”)     requires   that      “[t]he

request . . . describe with reasonable particularity each item or

category of items to be inspected.”                      Fed. R. Civ. P. 34(b)(1)(A).

In turn, “the response must either . . . permit[ inspection] as

requested or state with specificity the grounds for objecting to

the request, including the reasons.”                     Fed. R. Civ. P. 34(b)(2)(B).

“[W]hile it is not per se unreasonable for a party to object on the

basis    that       a    request     is   overly        broad,    burdensome,    or    seeks

irrelevant information, the objecting party has an obligation to

show specifically why responding to the request would create a

burden or how the request is overly broad in relation to the claims

and defenses presented in the litigation.” Patrick v. Teays Valley

Trs., LLC, 297 F.R.D. 248, 256 (N.D.W. Va. 2013).                           Furthermore,

“[a]n objection must state whether any responsive materials are

being withheld on the basis of that objection.”                          Fed. R. Civ. P.

34(b)(2)(C).

      Rule 26 also addresses the mechanics “[w]hen a party withholds

information otherwise discoverable by claiming that the information

is   privileged           or    subject       to   protection     as   trial-preparation

material,” Fed. R. Civ. P. 26(b)(5)(A).                        In particular, “the party

must: (i) expressly make the claim; and (ii) describe the nature of

the documents, communications, or tangible things not produced or

disclosed       —       and    do   so   in    a    manner     that,   without   revealing

information itself privileged or protected, will enable other
                                                   12




     Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 12 of 56
parties to assess the claim.”          Id.        “[T]he party claiming [such

privilege or] protection bears the burden of demonstrating [its]

applicability . . . .”        Solis v. Food Emps. Lab. Rels. Ass’n, 644

F.3d 221, 232 (4th Cir. 2011).

     “A party can sustain this burden through a properly prepared

privilege log that identifies each document withheld, and contains

information   regarding       the   nature       of    the   privilege/protection

claimed, the name of the person making/receiving the communication,

the date and place of the communication, and the document’s general

subject matter.”     Sky Angel U.S., LLC v. Discovery Commc’ns, LLC,

28 F. Supp. 3d 465, 483 (D. Md. 2014).                 If the requesting party,

upon review of the privilege log, disputes the applicability of the

privilege or protection, the asserting party must “establish[] an

evidentiary basis — by affidavit, deposition transcript, or other

evidence — for each element of each privilege/protection claimed

for each document or category of document.”                  Id.   “[C]ourts have

generally found that the failure to produce a timely or sufficient

privilege   log   may    constitute    a     forfeiture       of   any    claims   of

privilege.”     Wellin v. Wellin, Nos. 2:13–CV–1831, 2:13–CV–3595,

2:14–CV–4067,     2015   WL   9850704,      at    *2    (D.S.C.    Dec.    4,   2015)

(unpublished)     (collecting       cases),       report     and   recommendation

adopted, 2016 WL 199625 (D.S.C. Jan. 15, 2016) (unpublished).

     The work-product doctrine only applies to materials “prepared

because of the prospect of litigation when the preparer faces an

actual claim or a potential claim following an actual event or
                                       13




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 13 of 56
series of events that reasonably could result in litigation.”

National Union Fire Ins. Co. v. Murray Sheet Metal Co., 967 F.2d

980, 984 (4th Cir. 1992).         Conversely, “materials prepared in the

ordinary course of business or pursuant to regulatory requirements

or for other non-litigation purposes” do not qualify for such

protection.     Id.        Especially    given     that   “litigation   is    an

ever-present possibility in American life, . . . [the Court must

d]etermin[e] the driving force behind the preparation of each

requested document.”       Id.

     Finally, Rule 26 also imposes a continuing duty on litigants

during discovery, such that

     [a]   party   .   .   .   who    has  responded   to   an
     interrogatory[ or] request for production . . . must
     supplement or correct its disclosure or response . . . in
     a timely manner if the party learns that in some material
     respect the disclosure or response is incomplete or
     incorrect,   and   if   the   additional  or   corrective
     information has not otherwise been made known to the
     other parties during the discovery process or in
     writing . . . .

Fed. R. Civ. P. 26(e).

     C. Deposing Organizational Defendants

     Federal Rule of Civil Procedure 30 (“Rule 30”) authorizes a

party to “depose any person, including a party . . . by oral

questions,”   Fed.    R.   Civ.   P.   30(a)(1),    and   requires   that    the

deposing party “give reasonable written notice to every other

party,” Fed. R. Civ. P. 30(b)(1).           Rule 30 contemplates that a

party may depose not just natural persons but also “a public or


                                       14




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 14 of 56
private corporation, a partnership, an association, a governmental

agency, or other entity,” Fed. R. Civ. P. 30(b)(6).          As far as the

procedure for deposing an organization,

       Rule 30(b)(6) imposes burdens on both the discovering
       party and the designating party.      The party seeking
       discovery through a Rule 30(b)(6) deposition is required
       to describe “with reasonable particularity the matters on
       which examination is requested.” Once served with the
       deposition notice under Rule 30(b)(6), the responding
       party is required to produce one or more witnesses
       knowledgeable about the subject matter of the noticed
       topics.

Great Am. Ins. Co. of N.Y. v. Vegas Constr. Co., 251 F.R.D. 534,

538 (D. Nev. 2008) (internal citation omitted).

       Although Rule 30(b)(6) requires that such designee possess

knowledge about the noticed topics, “[a]bsolute perfection is not

required . . . .     The mere fact that a designee could not answer

every question on a certain topic does not necessarily mean that

the corporation failed to comply with its obligation.”           QBE Ins.

Corp. v. Jorda Enters., Inc., 277 F.R.D. 676, 691 (S.D. Fla. 2012).

Rule    30(b)(6)   undoubtedly   “imposes    a   duty   to   prepare      the

designee[] . . . [that] goes beyond matters personally known to the

designee or to matters in which that designee was personally

involved[,] . . . [but t]he more difficult issue is how extensively

the designee or designees must prepare.”         Wilson v. Lakner, 228

F.R.D. 524, 528 (D. Md. 2005) (internal quotation marks omitted).

In one court’s view, Rule 30(b)(6) obligates an organization to

“make a conscientious good-faith endeavor to designate the persons

having knowledge of the matters sought by [the deposing party] and
                                15




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 15 of 56
to prepare those persons in order that they can answer fully,

completely, unevasively, the questions posed by [such party] as to

the relevant subject matters.”           Mitsui & Co. (U.S.A.), Inc. v.

Puerto Rico Water Res. Auth., 93 F.R.D. 62, 67 (D.P.R. 1981).

     D. Obligations of Counsel During Discovery

     Importantly, “[t]he civil discovery process is to be engaged

in cooperatively.”     Mills, 259 F.R.D. at 130.      To that end, this

Court’s Local Rules direct “counsel to conduct discovery in good

faith and to cooperate and be courteous with each other in all

phases   of   the   discovery   process.”      M.D.N.C.   LR   26.1(b)(1).

Similarly, “Rule 26(g) imposes an affirmative duty to engage in

pretrial discovery in a responsible manner that is consistent with

the spirit and purposes of Rules 26 through 37.”          Fed. R. Civ. P.

26 advisory committee’s notes, 1983 Amendment, Subdivision (g).

“[T]he spirit of the [R]ules is violated when advocates attempt to

use discovery tools as tactical weapons rather than to expose the

facts and illuminate the issues . . . .”            Fed. R. Civ. P. 26

advisory committee’s notes, 1983 Amendment; see also Wagner v. St.

Paul Fire & Marine Ins. Co., 238 F.R.D. 418, 422 (N.D.W. Va. 2006)

(“Gamesmanship to evade answering [discovery requests] is not

allowed.”).

     In that regard, Rule 26(g) requires that

     every discovery request, response, or objection . . . be
     signed by at least one attorney of record in the
     attorney’s own name — or by the party personally, if
     unrepresented — and must state the signer’s address,

                                    16




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 16 of 56
     e-mail address, and telephone number. By signing, an
     attorney or party certifies that to the best of the
     person’s knowledge, information, and belief formed after
     a reasonable inquiry:
     (A) with respect to a disclosure, it is complete and
     correct as of the time it is made; and
     (B) with respect to a discovery request, response, or
     objection, it is:
          (i) consistent with these rules and warranted by
          existing law or by a nonfrivolous argument for
          extending, modifying, or reversing existing law, or
          for establishing new law;
          (ii) not interposed for any improper purpose, such
          as   to  harass,   cause  unnecessary   delay,   or
          needlessly increase the cost of litigation; and
          (iii) neither unreasonable nor unduly burdensome or
          expensive, considering the needs of the case, prior
          discovery in the case, the amount in controversy,
          and the importance of the issues at stake in the
          action.

Fed. R. Civ. P. 26(g)(1).

     The certification requirement in Rule 26(g) thus “obliges
     each attorney to stop and think about the legitimacy of
     a discovery request, a response thereto, or an
     objection.” . . . By signing a Rule 26(g) certification,
     an attorney “certifies that [he or she] has made a
     reasonable effort to assure that the client has provided
     all the information and documents available to [the
     client] that are responsive to the discovery demand.”

Kinetic Concepts, 268 F.R.D. at 242 (quoting Fed. R. Civ. P. 26

advisory committee’s notes, 1983 Amendment, Subdivision (g)).

     If a certification violates this rule without substantial
     justification, the [C]ourt, on motion or on its own, must
     impose an appropriate sanction on the signer, the party
     on whose behalf the signer was acting, or both.       The
     sanction may include an order to pay the reasonable
     expenses, including attorney’s fees, caused by the
     violation.

Fed. R. Civ. P. 26(g)(3).




                                   17




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 17 of 56
       E. Motions to Compel

       As a general proposition, “[a]ll motions [must] state with

particularity        the   grounds        therefor.”        M.D.N.C.     LR    7.3(b).

Additionally, this Court’s Local Rules provide for response briefs

and limit reply briefs “to discussion of matters newly raised in

the     response,”     M.D.N.C.      LR     7.3(h).         Consistent      with     such

requirements, “[p]arties cannot advance new arguments for the first

time in a reply brief.”            TD Bank, N.A. v. Jay Jala Bapa, L.L.C.,

No. 1:16cv823, 2018 WL 456208, at *8 n.12 (M.D.N.C. Jan. 17, 2018)

(unpublished).

       Although    Rule     26    allocates        “primary     responsibility        for

conducting discovery” to litigants, Fed. R. Civ. P. 26 advisory

committee’s notes, 1983 Amendment, Subdivision (g), it likewise

“acknowledges the reality that [the discovery process] cannot

always operate on a self-regulating basis,” Fed. R. Civ. P. 26

advisory committee’s notes, 1983 Amendment, Subdivision (b).                         “The

Rules thus afford a number of mechanisms for litigants to seek

judicial intervention in discovery disputes, including authorizing

‘[a] party seeking discovery [to] move for an order compelling an

answer,     designation,         production,       or   inspection.’”          Kinetic

Concepts, 268 F.R.D. at 243 (quoting Fed. R. Civ. P. 37(a)(3)(B)).

Rule 37 allows such a motion when “a party fails to answer an

interrogatory        submitted      under        Rule   33,”    Fed.   R.     Civ.    P.

37(a)(3)(B)(iii),          or     when      “a      party      fails     to    produce


                                            18




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 18 of 56
documents . . . as requested under Rule 34,” Fed. R. Civ. P.

37(a)(3)(B)(iv).     “[A]n evasive or incomplete . . . answer[] or

response must be treated as a failure to . . . answer[] or

respond.”    Fed. R. Civ. P. 37(a)(4).

     Moreover, motions under Rule 37 “must include a certification

that the movant has in good faith conferred or attempted to confer

with the person or party failing to make disclosure or discovery in

an effort to obtain it without court action.”                       Fed. R. Civ. P.

37(a)(1).    By Local Rule, the Court will “consider motions and

objections relating to discovery” only if “moving counsel files a

certificate that after personal consultation and diligent attempts

to resolve differences the parties are unable to reach an accord.

The certificate shall set forth the date of the conference, the

names of the participating attorneys, and the specific results

achieved.”      M.D.N.C. LR 37.1(a).             Finally, the party opposing

discovery    generally   bears   the    burden         on    a    motion    to    compel.

Kinetic Concepts, 268 F.R.D. at 243-44 (collecting cases).

     F. Expense-Shifting and Other Sanctions

     Upon granting a motion to compel, or “if the . . . requested

discovery is provided after the motion was filed[,] the [C]ourt

must,   after   giving   an   opportunity         to    be       heard,    require    the

party . . . whose conduct necessitated the motion, the . . .

attorney advising     that    conduct,      or    both       to    pay    the    movant’s

reasonable    expenses   incurred      in   making          the   motion,       including


                                       19




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 19 of 56
attorney’s fees.”           Fed. R. Civ. P. 37(a)(5)(A).             Only three

exceptions apply to the foregoing mandate: “(i) the movant filed

the motion before attempting in good faith to obtain the disclosure

or discovery without court action; (ii) the opposing party’s

nondisclosure, response, or objection was substantially justified;

or (iii) other circumstances make an award of expenses unjust.”

Id.    Likewise, if the Court denies the motion, the

       [C]ourt must, after giving an opportunity to be heard,
       require the movant, the attorney filing the motion, or
       both to pay the party . . . who opposed the motion its
       reasonable expenses incurred in opposing the motion,
       including attorney’s fees. But the court must not order
       this payment if the motion was substantially justified or
       other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(B).         Upon granting such motion in part and

denying it in part, “the [C]ourt . . . may, after giving an

opportunity to be heard, apportion the reasonable expenses for the

motion.”     Fed. R. Civ. P. 37(a)(5)(C).

       Rule 37 further authorizes sanctions when a party, without

notice, “withhold[s] materials otherwise subject to disclosure

under . . . [R]ule [26] or pursuant to a discovery request.”                Fed.

R.    Civ.   P.   26   advisory     committee’s     notes,    1993   Amendment,

Subdivision (b)(5); see also Johnson v. Ford Motor Co., 309 F.R.D.

226, 235–36       (S.D.W.    Va.   2015)   (“[A]n   award    of   Rule   37(b)(2)

sanctions for failing to comply with Rule 26(b)(5)(A) is most

appropriate when (1) documents have been withheld without any

notice or privilege log; (2) a party has been ordered by the court

to correct an inadequate privilege log and fails to comply with the
                                       20




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 20 of 56
order; or (3) the circumstances surrounding the production of an

insufficient privilege log are particularly troubling or egregious

and thus merit an award of sanctions beyond the reasonable fees and

costs allowed under Fed. R. Civ. P. 37(a)(5)(A).”).

     Another subsection of Rule 37 provides for sanctions for

violations of Rule 26(e), to include an “order [requiring] payment

of the reasonable expenses, including attorney’s fees, caused by

the failure [to supplement in a timely manner],” Fed. R. Civ. P.

37(c)(1)(A).    Beyond expense-shifting, that subsection authorizes

a court to “impose other appropriate sanctions,” Fed. R. Civ. P.

37(c)(1)(C), including

     (i) directing that the matters embraced in the order or
     other designated facts be taken as established for
     purposes of the action, as the prevailing party claims;
     (ii) prohibiting the disobedient party from supporting or
     opposing designated claims or defenses, or from
     introducing designated matters in evidence;
     (iii) striking pleadings in whole or in part;
     (iv) staying further proceedings until the order is
     obeyed;
     (v) dismissing the action or proceeding in whole or in
     part; [and]
     (vi) rendering a default judgment against the disobedient
     party . . . .

Fed. R. Civ. P. 37(b)(2)(A)(i)–(vi); see also Fed. R. Civ. P.

37(c)(1)(C)    (approving   of   “any    of   the   orders   listed   in   Rule

37(b)(2)(A)(i)—(vi)”)).

     In deciding what Rule 37 sanctions to impose, “[t]he [C]ourt

must determine (1) whether the non-complying party acted in bad

faith, (2) the amount of prejudice that noncompliance caused the

adversary, (3) the need for deterrence of the particular sort of
                                    21




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 21 of 56
non-compliance, and (4) whether less drastic sanctions would have

been effective.”    Anderson v. Foundation for Advancement, 155 F.3d

500, 504 (4th Cir. 1998).

     II. Analysis

     A. Preliminary Statement and General Objections

     The following “preliminary statement” precedes CRA’s Answers

to Interrogatories and Responses to Document Requests:

     Plaintiff[] ha[s] failed to provide sufficient evidence
     that any [CRA] product(s) caused any of [Decedent]’s
     injuries. As such, the[ I]nterrogatories are overbroad,
     unduly burdensome, and request irrelevant information not
     reasonably calculated to lead to the discovery of
     admissible evidence in that they seek information
     unrelated to [CRA]’s alleged liability. Additionally,
     [the I]nterrogatories improperly purport to shift the
     burden of proof from Plaintiff[] to [CRA]. Furthermore,
     the [I]nterrogatories unreasonably and unjustifiably call
     upon [CRA] to engage in a historical review of its entire
     corporate history, product history, sales history, and
     contract history. Such discovery is not envisioned by
     the [] Rules . . . and permitting Plaintiffs to conduct
     such a discovery search would constitute a violation of
     [CRA]’s rights to due process.     [The I]nterrogatories
     should be limited to [Decedent]’s places of employment
     and corresponding time periods, and further, should
     identify the [CRA] product(s) to which Plaintiff[ is]
     claiming exposure so that [CRA] can search for relevant
     information to the extent it is in [CRA]’s possession.
     [CRA] objects to the[ I]nterrogatories as Plaintiff[]
     ha[s] not provided sufficient information for [CRA] to
     conduct a reasonable investigation and to the extent they
     go beyond [Decedent]’s alleged exposure.

     [CRA] has had thousands of employees over the years. In
     conducting business, [CRA] has created millions of
     documents that have been kept in numerous geographic
     locations and moved as required in the normal course of
     business. Significant time has elapsed since the events
     inquired about in the[ I]nterrogatories. As a result,
     many knowledgeable people have left [CRA]’s employ and
     cannot be located or are deceased. Many documents have

                                   22




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 22 of 56
     long since been discarded, lost, or otherwise have become
     unavailable through the ordinary course of business.
     Accordingly, the information available to [CRA] regarding
     these historical matters is incomplete and may remain
     incomplete   despite   continuing   efforts   to   locate
     knowledgeable persons and relevant documents. As such,
     [CRA] does not represent that its responses provide all
     of the information requested. Rather, [CRA]’s responses
     will reflect information obtained pursuant to a
     reasonable and diligent investigation in those areas
     where information is expected to be found.        If any
     request purports to require more, [CRA] objects on the
     grounds that compliance with such a request is not
     reasonable and imposes an undue burden and expense upon
     [CRA].

     Responses were compiled based upon a reasonable inquiry
     of those persons who might be reasonably expected to
     possess responsive information.     Responses were also
     prepared based on examination of those files and records
     reasonably available to [CRA], and which might reasonably
     be   expected  to   contain   responsive   documents   or
     information relating to the claims at issue, subject to
     the objections and limitations set forth herein. [CRA]
     states affirmatively that its responses are based on
     documents, records, or information in the possession,
     custody or control of [CRA], its agents, employees and
     representatives only. No single officer, employee, or
     agent of [CRA] has direct knowledge of all of the facts
     necessary to supply these responses.

     Because [CRA]’s investigation into the matters herein is
     continuing, its responses are based only on such
     information as of the date of these responses. [CRA],
     therefore, reserves the right to supplement these
     responses based on any subsequently discovered facts.

(Docket Entry 156-4 at 2–4; Docket Entry 156-5 at 2–4 (same preface

in Responses to Document Requests).) CRA then lodged the following

“general objections”:

     1. [CRA] objects to the Interrogatories to the extent
     they purport to impose obligations beyond those permitted
     under the [] Rules . . . and this [Court]’s Local Rules.

     2. [CRA] objects to the Interrogatories to the extent
     they seek information protected by the attorney-client
                                   23




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 23 of 56
       privilege, the joint defense privilege, the common
       interest privilege, the attorney work product doctrine,
       or any other applicable privilege or protection.

       3. [CRA] objects to the Interrogatories to the extent
       they are ambiguous, vague, or unreasonably require [CRA]
       to speculate as to the nature or scope of the information
       sought, or are otherwise incomprehensible.

       4. [CRA] objects to the Interrogatories as overbroad and
       not reasonably likely to lead to the discovery of
       admissible evidence to the extent they are based on the
       unfounded premise that brake work on Great Dane trailers
       has been or could be the cause of any asbestos-related
       disease.

       5. None of these objections or responses is an admission
       as to (a) the existence of any documents or information;
       (b) [CRA]’s possession, custody or control of any
       documents   or  information;    (c)  the   relevance   or
       admissibility of any documents or information; or (d) the
       truth or accuracy of any statement or characterization
       contained in the Interrogatories.

       6. Reserving its right to supplement these responses as
       its investigation continues and as discovery in this
       matter proceeds, [CRA] specifically incorporates its
       preliminary statement and each of these general
       objections into each response below.

(Docket Entry 156-4 at 4–5; see also Docket Entry 156-5 at 4–5

(same objections in Responses to Document Requests).)

       Plaintiff has requested an order directing “CRA to remove its

preliminary statement and general objections from its discovery

responses.”       (Docket Entry 156 at 13.)        For its part, CRA has

characterized its general objections as “limited” but otherwise

failed to respond to Plaintiff’s argument (See Docket Entry 160 at

3.)

       As explained above, when objecting to discovery requests,

litigants must state such objections “with specificity.”             Fed. R.
                                      24




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 24 of 56
Civ. P. 33(b)(4); Fed. R. Civ. P. 34(b)(2)(B).                        Here, “[CRA]

prefaces its responses with a litany of general, boilerplate

objections ‘to the extent’ they apply to Plaintiff[’]s[] discovery

requests . . . [and] then incorporates those objections into its

responses,” Patrick, 297 F.R.D. at 256.               (See, e.g., Docket Entry

156-4   at   5    (incorporating       preliminary     statement      and    general

objections       into   each   response).)         Moreover,    the    preliminary

statement and general objections offer no “particularized showing

of how they apply to the individual [I]nterrogatory or [Document

]Request . . . to which [CRA] is objecting.”                Patrick, 297 F.R.D.

at 256.   Also, in violation of Rule 34, CRA has failed to indicate

whether it withheld responsive documents on the basis of the

preliminary statement or general objections.                 It bears repeating

that general or “boilerplate” objections lack validity.                           See

Kinetic Concepts, 268 F.R.D. at 241. Although some portions of the

preliminary       statement        qualify    as   impermissible       boilerplate

objections, others do not; for example, part of the preliminary

statement references the steps CRA took to respond to Plaintiff’s

discovery requests.          (See Docket Entry 156-4 at 3–4.)

     In light of the foregoing, Plaintiff correctly has identified

certain   defects       in   the    general    objections    and    parts    of   the

preliminary      statement.         However,    she   has   cited     no   authority

empowering the Court to strike such material.                  (See Docket Entry

156 at 1–17.)       Notably, the Rules authorize the Court to strike

pleadings, Fed. R. Civ. P. 37(b)(2)(A)(iii), but responses to
                                         25




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 25 of 56
discovery requests fail to qualify as such, see Fed. R. Civ. P. 7

(defining pleadings).      “To be sure, this Court is not bound by

[such] statement[s], and [they] cannot work to limit [CRA]’s

responsibilities under the discovery rules; so, there is little

appreciable reason for [them] to be struck,” Norton v. Knapheide

Equip. Co., No. 4:18-cv-1615, 2019 WL 3082631, at *1 (E.D. Mo. July

15, 2019) (unpublished). “If [CRA] ha[s] withheld any documents or

failed to answer an interrogatory solely in reliance on a general

objection — and they should tell [P]laintiff whether they have done

so — [it] will have to produce the withheld documents or answer the

interrogatory or interrogatories,” Flava Works, Inc. v. Gunter, No.

10C6517,   2013   WL   5770558,   at       *1   (N.D.   Ill.   Oct.   24,   2013)

(unpublished).     Accordingly, the Court denies Plaintiff’s request

to strike the preliminary statement and general objections, but it

will order CRA to supplement its discovery responses to the extent

CRA previously withheld responsive information solely on the basis

of its general objections (or those asserted in the preliminary

statement).

     B. Interrogatories

     In    the   Interrogatories,      a    “general    definitions”    section

defines the term “Premises at Issue” as follows:

     •   Mack Trucks (1960-1962), Richmond, VA;
     •   Great Coastal (1962-1964), Richmond, VA;
     •   Archie’s Motor Freight (1964-1972), Richmond, VA;
     •   Adley/Yellow Freight (1971-1979), Richmond, VA;
     •   Yellow Freight (1979-2002), Charlotte, NC.


                                       26




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 26 of 56
(See Docket Entry 160-1 at 7; see also Docket Entry 156-3 at 3

(cross-referencing Document Requests for definitions).)               Plaintiff

has clarified that such definition “list[s] the locations where

[Decedent]   worked    and   the   relevant   timeframe    he   was    at    each

location” (Docket Entry 156 at 2).            As pertinent here, in June

2020, the parties engaged in the following exchange:

     23. Describe in detail what brakes, clutches, engines,
     automotive gaskets, brake linings, or any other
     tractor-trailer/trailer part product(s) [CRA] sold to any
     of [Decedent]’s Employers/Premises at Issue, or to any
     co-defendant in this case. Include in [CRA]’s answer: a
     description of the products; what quantity of sales were
     completed for each year they were made; what type of
     asbestos fibers they contained and what percentage by
     weight was made of asbestos; and a description of the
     packaging.

     ANSWER: [CRA] objects to the premise that it was a
     manufacturer, supplier or seller of asbestos.       [CRA]
     objects to this interrogatory on the grounds that it is
     vague, argumentative, and seeks irrelevant information
     not reasonably calculated to lead to the discovery of
     admissible evidence in that it is not limited to any time
     periods, products, or subject matters at issue in this
     case. [CRA] further objects on the grounds that this
     interrogatory assumes facts not in evidence. Subject to
     and without waiving the foregoing objections, after
     reasonable investigation, [CRA] is not presently aware of
     any part product sales it may have made to any of the
     “Premises at Issue” during the indicated periods.

(Docket Entry 156-4, ¶ 23.)

     During CRA’s (subsequent) Rule 30(b)(6) deposition, Carter

acknowledged    that    (i)    the    Sales     Index     allowed      him    to

“cross-reference the [Premises at Issue to] figure out which order

number microfiche to pull and examine” (Docket Entry 162-1 at 8),

(ii) the Sales Index remains searchable (id. at 9), and (iii) it

                                     27




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 27 of 56
“probably” took Carter “[a] matter of minutes” to locate two of

Decedent’s employers on the Sales Index (id.).                    When Plaintiff’s

Counsel asked Carter about the timing of the search for records

that preceded the First January Production, Carter testified that

he first consulted the Sales Index “in the middle of 2020” (id. at

14) and that he obtained records relating to the Premises at Issue

“sometime later in the summertime [or] early fall” of that year

(id.).   However, he could not confirm that “even a minute was

spent . . . looking either at th[e Sales Index] or microfilm about

sales to the [P]remises at [I]ssue” before CRA issued its Responses

to Document Requests in June 2020.            (Id. at 42.)        Moreover, Carter

stated   that    he   “believe[d]”       he   made   CRA’s    Counsel    aware     of

documents indicating sales by CRA to the Premises at Issue, without

clarifying when such conversation took place.                (Id. at 43.)

     As mentioned earlier, CRA supplemented its discovery responses

on February 18, 2021, to reflect the records CRA had produced to

Plaintiff   in    January    2021.       (See   Docket     Entry     160-2,    ¶   23

(referencing Carter’s deposition testimony and CRA’s supplemented

answer to Interrogatory 7); see also id., ¶ 7 (describing the First

January Production and the Second January Production).)

     Plaintiff generally has challenged CRA’s “form objections”

(see Docket Entry 156 at 11), contending that the Court should

strike   them    (id.   at   17)   and    require    CRA     to    provide    “fully

responsive answers” (id. at 11).                Notwithstanding that broad

request, the First Memorandum discusses only CRA’s answer to
                                         28




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 28 of 56
Interrogatory 23, particularly the fact that CRA, “after reasonable

investigation,” denied knowledge of “part product sales” between

CRA and Decedent’s employers.           (See Docket Entry 156 at 5 quoting

(Docket Entry 156-4, ¶ 23 (emphasis added)).)                       In the First

Response,      CRA     has   declined   to      address     the    particulars   of

Interrogatory 23 (see Docket Entry 160 at 1–15) but has maintained

that it “specifically objected and responded, as appropriate, to

each individual request” (id. at 3).              Perhaps in response to that

assertion,       the     First    Reply        identifies     seven     additional

Interrogatories to which, according to Plaintiff, CRA offered

“inappropriate objections and evasive answers” (Docket Entry 163 at

9).    (See id. at 10-11 (discussing Interrogatories 10, 11, 12, 18,

28, 29, and 30).)

       With respect to Interrogatory 23, CRA failed to state “[t]he

grounds for objecting . . . with specificity,” Fed. R. Civ. P.

33(b)(4).      CRA’s answer nowhere specifies how Interrogatory 23

qualifies as vague or argumentative or how it seeks irrelevant

information.         (See Docket Entry 156-4, ¶ 23.)              Additionally, in

connection with CRA’s Answers to Interrogatories, Carter swore

under oath that CRA lacked knowledge after conducting a “reasonable

investigation.”         (Id.; see also id. at 18.)            Perhaps even more

troubling, “the signature [by CRA’s Counsel]” on that document

“certifies that [he] has made a reasonable effort to assure that

[CRA] has provided all the information and documents available to

[it] that are responsive to the discovery demand,” Fed. R. Civ. P.
                                          29




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 29 of 56
26 advisory committee’s notes, 1983 Amendment, Subdivision (g).

(See Docket Entry 156-4 at 19.)

     Notwithstanding          those        serious     shortcomings,         CRA’s

supplementation      moots    Plaintiff’s      request      to   compel    as    to

Interrogatory 23.       Although CRA initially objected on several

boilerplate grounds, the Supplemental Answers to Interrogatories

identify numerous part product sales, the records of which CRA

provided in connection with related Document Requests in January

2021.    The First Reply suggests no inadequacy in the substance of

CRA’s supplementation.         As a result, the Court deems the First

Motion   moot   to   the     extent   it    requests   an    order      compelling

production as to Interrogatory 23.            Because the adequacy of CRA’s

initial response and the timing of its supplementation may bear on

expense-shifting,     the     Court   further    addresses       that    topic   in

Subsection E below.5




     5 As noted above, the First Reply identifies, for the first
time, seven additional Interrogatories that Plaintiff seeks to
compel CRA to answer but does not indicate whether the parties
engaged in “personal consultation and diligent attempts to resolve
differences,” M.D.N.C. LR 37.1(a), as required by this Court’s
Local Rules, concerning those Interrogatories. (See Docket Entry
163.) The attached exhibits demonstrate no correspondence about
such topics. (See Docket Entries 156-9, 156-10, 156-11, 156-17,
156-18, 156-19, 156-20, 156-21.)     Moreover, because Plaintiff
augmented (or at least clarified) her request for relief in the
First Reply (rather than in the First Motion, as required by this
Court’s Local Rule 7.3(a)), CRA lacked an opportunity to respond.
For those reasons, Court declines to address Plaintiff’s requests
for relief as to Interrogatories 10, 11, 12, 18, 28, 29, and 30.
                                30




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 30 of 56
     C. Document Requests

     Like   the   Interrogatories,      the   Document   Requests   sought

information concerning the “Premises at Issue” (Docket Entry 160-1

at 7).    Of particular note, Plaintiff asked CRA to “produce all

documents evidencing in any way sales of [CRA]’s products to the

Premises at Issue.”    (Id., ¶ 6.)      CRA then responded:

     RESPONSE: [CRA] objects to this Request on the grounds
     that it is vague, overbroad, unduly burdensome and seeks
     irrelevant information not reasonably calculated to lead
     to the discovery of admissible evidence in that it is not
     limited to any time periods, products, or subject matters
     at issue in this case. Subject to and without waiving
     the foregoing objections, subject to [CRA]’s ongoing
     investigation, [CRA] is not presently aware of any
     responsive documents.

(Docket Entry 156-5, ¶ 6.) Plaintiff also requested “documentation

relating to the presence of [CRA]’s brakes, clutches, engines,

automotive gaskets, brake linings, or any other tractor-trailer

automotive part(s) on the particular jobsites where [Decedent]

worked, including the Premises at Issue.”          (Docket Entry 160-1,

¶ 11.)6   As to that request, CRA gave this response:

     RESPONSE: [CRA] objects to this Request on the grounds
     that it is overbroad and unduly burdensome in that it is
     not limited to any time periods, products or subject
     matters at issue in this case.     [CRA] objects on the


     6 Plaintiff appears to have duplicated that request, insofar
as Document Request 14 states: “Please provide any and all
documentation relating to the presence of [CRA]’s brakes, clutches,
engines, automotive gaskets, brake linings, or any other
tractor-trailer automotive part(s) at any jobsites where Plaintiff
worked, including the Premises at Issue” (Docket Entry 160-1,
¶ 14). CRA provided identical responses to Document Requests 11
and 14. (Compare Docket Entry 156-5, ¶ 11, with id., ¶ 14.)

                                   31




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 31 of 56
     grounds that this Request assumes facts not in evidence.
     Subject to and without waiving the foregoing objections,
     [CRA] is not in possession of responsive materials.

(Docket Entry 156-5, ¶ 11.)

     Plaintiff further sought “any and all writings pertaining to

sales [CRA] made to any of the Premises at Issue during the

relevant time periods listed.”      (Docket Entry 160-1, ¶ 26.)           CRA

answered:

     RESPONSE: [CRA] objects to this Request on the grounds
     that it is overbroad and unduly burdensome in that it is
     not limited to any time periods, products, or subject
     matters at issue in this case.     [CRA] objects on the
     grounds that this Request assumes facts not in evidence,
     parties and products at issue in this case [sic].
     Subject to and without waiving the foregoing objections,
     subject to [CRA]’s ongoing investigation, [CRA] is not
     presently aware of any responsive documents.

(Docket Entry 156-5, ¶ 26.)         Finally, Plaintiff asked CRA to

“produce all summaries and indexes of [its] documents.”           (Docket

Entry 160-1, ¶ 47).7    In response, CRA stated:

     RESPONSE: [CRA] objects to the extent this Request seeks
     information protected by the attorney-client privilege,
     the attorney work[-]product doctrine or information
     prepared in anticipation of litigation. Subject to and
     without waiving the foregoing objections, [CRA] is not in
     possession of any non-privileged, responsive materials.

(Docket Entry 156-5, ¶ 47.)

     In the First Motion, Plaintiff has highlighted her request in

May 2020 for “documents evidencing sales to th[e Premises at


     7 Although Plaintiff has not cited Document Request 47 in the
Motions (see Docket Entry 156 at 1–17; Docket Entry 162 at 1–17),
the Court reads such request to encompass materials like the Sales
Index, a document that Plaintiff elsewhere has argued CRA must
produce.
                                32




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 32 of 56
Issue], [CRA’s response in June 2020 that] it was not aware of any

responsive documents” (Docket Entry 156 at 4–5 (excerpting Document

Requests 6, 11, 14, and 26 and corresponding responses from CRA),

and CRA’s ultimate production of hundreds of pages of documents in

January 2021 (see id. at 6–7).       CRA has acknowledged that delay but

maintained that “CRA’s response to Plaintiff’s discovery requests

has been reasonable and responsive under the circumstances” (Docket

Entry 160 at 11).      (See also id. at 3–9 (describing CRA’s initial

responses, Carter’s deposition, and supplemental production).)

      Plaintiff has identified several problems with CRA’s Responses

to Document Requests.      First, CRA did not “state with specificity

the grounds for objecting to [Plaintiff’s Document R]equest[s],

including the reasons.” Fed. R. Civ. P. 34(b)(2)(B). For example,

CRA contended that Document Requests 6, 11, 14, and 26 presented an

“undu[e] burden[]” and that such requests failed to specify “time

periods, products, or subject matters at issue.”             (Docket Entry

156-5, ¶ 6.)       However, CRA provided no support for the former

assertion, and the latter statement ignores (i) Plaintiff’s time-

limited definition of the Premises at Issue and (ii) Document

Requests that reference particular types of products.           (See Docket

Entry 160-1, ¶ 11.)      Accordingly, some of CRA’s objections qualify

as   invalid   boilerplate    recitations,    similar   to   CRA’s   general

objections (and some aspects of its preliminary statement).

      Second, to the extent CRA substantively responded to the

Document Requests in June 2020, some of its statements appear
                                     33




     Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 33 of 56
inaccurate, incomplete, or evasive.                     In particular, CRA denied

possession of responsive documents (see Docket Entry 156-5, ¶¶ 6,

11, 14, 26), in some cases qualifying such denial with reference to

an “ongoing investigation” (id., ¶¶ 6, 26).                           However, Carter

admitted during the Rule 30(b)(6) deposition that he knew about the

Sales Index well before June 2020 and that, around that time, he

used the Sales Index to locate records potentially responsive to

Plaintiff’s    Document         Requests.        On    the    one   hand,   insofar    as

Carter’s    inquiry       via     the   Sales         Index   constitutes        “ongoing

investigation,”       CRA’s      responses       may     fall       short   of    blatant

misrepresentation; on the other hand, such investigation suggests

that CRA,     in   June    2020,    knowingly          possessed     but    declined   to

disclose responsive documents. Even if CRA’s Counsel lacked actual

knowledge of such documents, his signature on CRA’s Responses to

Document Requests “certifie[d] that [he] made a reasonable effort

to assure that [CRA] provided all the information and documents

available to [it] that are responsive to the discovery demand,”

Fed. R. Civ. P. 26 advisory committee’s notes, 1983 Amendment,

Subdivision (g).      (See Docket Entry 156-5 at 29.)

     Finally, Rule 34 obligated CRA to produce responsive documents

“no later than the time for inspection specified in the [Document

R]equest or another reasonable time specified in the [R]esponse[s

to Document Requests],” Fed. R. Civ. P. 34(b)(2)(B).                             Although

neither Plaintiff nor CRA specified when production would occur,

the Rules do not countenance the indefinite possibility of later
                                            34




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 34 of 56
production.      Even assuming Carter located responsive documents in

late summer or early fall 2020, after CRA tendered its Responses to

Document Requests, CRA waited until late January 2021 to produce

them to Plaintiff.        That delay raises the question whether CRA

supplemented its previous discovery responses “in a timely manner,”

Fed. R. Civ. P. 26(e).8         The Court addresses that topic, to the

extent it bears on the appropriateness of expense-shifting and

other sanctions, in Subsection E.

                                 Sales Index

       Apart from Plaintiff’s dissatisfaction with the completeness

of CRA’s Responses to Document Requests and the timing of its

supplemental production, CRA’s refusal to produce the Sales Index

led     to   another    disagreement     between    the   parties.       More

specifically, during the Rule 30(b)(6) deposition, Carter detailed

the origins of the Sales Index, explaining that “one of the outside

law firms that [CRA] use[s] hired an intern to . . . look at each

microfiche document, pull it up, and create[] a spreadsheet of the

order number, the customer name, the dealer or branch that it was

sold out of, and the date of the order number.”           (Docket Entry 162-

1 at 9.) As explained above, CRA invoked the work-product doctrine



     8    Although Plaintiff has highlighted CRA’s delay in
officially correcting its discovery responses, “supplementation or
correction is not required if the added information has been made
known to the other parties during the discovery process or in
writing.” 8A Charles Alan Wright, et al., Federal Practice and
Procedure § 2049.1 (3d ed. 2010). CRA “made known . . . the added
information” (id.) by the end of January 2021.
                                35




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 35 of 56
after Plaintiff sought to obtain the Sales Index (see id. at 11),

and subsequent correspondence reflects CRA’s adherence to the view

that such doctrine protects the Sales Index from disclosure (see

Docket Entry 162-3 at 2).

     Via the Second Motion, Plaintiff has requested an order

compelling the production of CRA’s Sales Index, “a word-searchable

list in CRA’s possession that contains CRA’s order number or ‘shop

order’ documents for sales since the company first began to retain

its sales records” (Docket Entry 162 at 4).               CRA has refused,

continuing to assert “attorney work product” protection and stating

that “CRA has now produced all available records from which all

potentially responsive information from [the Sales Index] was

generated, as well as all potentially responsive information on the

[Sales Index] itself” (Docket Entry 172 at 5).       CRA also has argued

that Plaintiff failed to demonstrate a substantial need sufficient

to justify disclosure of work product.       (See id. at 14–18.)       In the

Second Reply, Plaintiff has maintained that (i) the work-product

doctrine   remains   inapplicable       (Docket   Entry     174   at   8–9),

(ii) “CRA . . . failed to produce a privilege log identifying the

[Sales] Index” (id. at 7), (iii) CRA has attempted to use the Sales

Index as “both a sword and shield” (id. at 8), and (iv) Plaintiff

possesses a substantial need for the Sales Index (id. at 9–10).

     Here, CRA has failed to carry its burden to show that the

work-product doctrine applies to the Sales Index.          Although Carter

testified that an intern produced the Sales Index at the direction
                                   36




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 36 of 56
of one of CRA’s legal representatives (see Docket Entry 162-1 at

9), he never stated whether “the prospect of litigation” based on

“an actual claim or a potential claim following an actual event or

series of events,” National Union Fire Ins., 967 F.2d at 984, led

to the creation of the document.9           Insofar as CRA has suggested in

its briefing that CRA produced the Sales Index “in connection with

prior asbestos litigation” (Docket Entry 172 at 4), Carter did not

testify   to    that    effect,    and     “[a]rgument    of    counsel     is   not

evidence,” Morrissey v. William Morrow & Co., 739 F.2d 962, 967

(4th   Cir.    1984).      To    the   contrary,      nothing    in   the      record

“establish[es] an evidentiary basis - by affidavit, deposition

transcript,     or     other    evidence    -   for   each     element    of     each

privilege/protection claimed for [the Sales Index],” Sky Angel

U.S., 28 F. Supp. 3d at 483.

       In any event, CRA’s invocation of the work-product doctrine

failed to comply with Rule 26.               More specifically, CRA merely

asserted that the work-product doctrine (as well as attorney-client

privilege and “information prepared in anticipation of litigation”)

protected from disclosure any summary or index of CRA documents

(see Docket Entry 156-5, ¶ 47) but neglected to provide any



     9 When Plaintiff’s Counsel asked Carter whether he “kn[e]w
when th[e Sales Index] was created or why [it] was created” (Docket
Entry 162-1 at 9 (emphasis added)), Carter responded: “I cannot
remember exactly when the [Sales Index] was created. I’m trying to
-- I don’t know. I would be guessing. I would say at least ten
years ago” (id.). The rest of his testimony does not explain the
reason for creating the Sales Index. (See id. at 4–69.)
                                37




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 37 of 56
“descri[ption of] the nature of the documents . . . not produced,”

Fed. R. Civ. P. 26(b)(5)(A). That failure prevented Plaintiff from

“assess[ing] the claim [of privilege],” id.; moreover, Plaintiff

has argued that CRA produced no privilege log (see Docket Entry 156

at 15; Docket Entry 174 at 7), and CRA has declined to respond to

that contention (see Docket Entry 160 at 1–15; Docket Entry 172 at

1–24).   As already explained, “the withholding of such a privilege

log may subject a party to sanctions under Rule 37(b)(2) and may be

viewed by the court as a waiver of any privilege or protection.”

Banks v. Office of the Senate Sergeant-At-Arms & Doorkeeper, 222

F.R.D. 7, 20 (D.D.C. 2004).     For the foregoing reasons, the Court

directs CRA to supplement its response to Document Request ¶ 47 by

providing the Sales Index to Plaintiff.

     D. Rule 30(b)(6) Deposition

           1. Preparation of CRA’s Witness

     Among the 43 topics for CRA’s deposition, the Notice included

the following:

     “[CRA’s] knowledge . . . about the potential hazards
     associated with inhaling asbestos, including how [CRA]
     became aware that asbestos was a potential hazard to
     human health” (Docket Entry 156-6, ¶ 4 (“Topic 4”);

     “[a]ll warnings ever provided by [CRA] to other parties
     relative to asbestos at any time and the method for
     communicating those warnings” (id., ¶ 8 (“Topic 8”));

     “any and all tractor-trailers, trailers, brakes,
     clutches, gaskets and/or any other asbestos-containing
     material/product sold, distributed, supplied, or provided
     to the Premises at Issue . . . during the timeframe
     specified for each Premise” (id., ¶ 22 (“Topic
     22”)(all-caps font omitted));
                                   38




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 38 of 56
     “[a]ny files, documents, contracts, purchase orders,
     invoices, or work orders with the Premises at
     Issue . . . during the timeframe specified for each
     Premise” (id., ¶ 23 (“Topic 23”) (all-caps font
     omitted));

     “[CRA]’s contracts and/or relationships with the Premises
     at Issue and locations [Decedent] worked at” (id., ¶ 31
     (“Topic 31”) (all-caps font omitted)); and

     “[a]ny    records, contracts, correspondence, purchase
     orders,    invoices, master service agreements, or other
     written   record between [CRA] and [Decedent]’s Employers
     and/or    Premises at Issue prior to 2003” (id., ¶ 32
     (“Topic   32”) (all-caps font omitted)).

In response, CRA asserted the following general objections:

     1. CRA objects to the Notice to the extent that its
     definitions are ambiguous, vague, unduly burdensome,
     harassing, overly broad, and/or impose any burden beyond
     the discovery obligations of the [] Rules . . . .

     2. CRA objects generally to [the] Notice to the extent
     that it requests information about entities other than
     CRA, the party in this lawsuit.

     3. CRA objects to [the] Notice to the extent that it is
     not reasonably framed in terms of the facts and subject
     matter of the present action, with the result that CRA is
     called upon to speculate as to what information relevant
     to the present case, if any, may be deemed to fall within
     the scope of the Notice. In addition, CRA objects to the
     Notice to the extent that it seeks information relating
     to times, events, and worksites far beyond the subject
     matter of this lawsuit, as well as products and
     activities of CRA with no relationship whatsoever to
     asbestos litigation, let alone to this matter, and to the
     extent that the Notice seeks information not relevant to
     any matter at issue in this litigation.

     4. CRA objects to [the] Notice and the forty-three (43)
     separate topics contained therein on the grounds that it
     is overly broad, vague, repetitive, unduly burdensome,
     oppressive, harassing, contains numerous terms that are
     vague and ambiguous, is insufficiently limited in time,
     scope, place, and is not reasonably calculated to lead to
     the discovery of admissible evidence.


                                   39




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 39 of 56
    5. CRA objects to [the] Notice on the grounds that it is
    duplicative, oppressive, costly, and unduly burdensome in
    that CRA’s person most knowledgeable has been deposed
    previously by Plaintiff’s [C]ounsel on these very issues.
    Transcripts of such testimony as a substitute for the
    deposition can be made available to Plaintiff.

    6. CRA objects to [the] Notice to the extent it purports
    to seek information or materials that have been gathered,
    received, or prepared in the course of or anticipation of
    litigation, or which are otherwise subject to the
    attorney-client privilege, the work-product privilege, or
    any other applicable privilege.

    7. CRA objects to the Notice to the extent that it seeks
    information contained in documents that have been
    previously produced to Plaintiff’s [C]ounsel.

    8. CRA objects to the Notice to the extent it calls for
    information about CRA employees or premises or policies
    pertaining to CRA employees or premises that are
    unrelated to the claims in this litigation on the grounds
    that such requests are overly broad, unduly burdensome
    and not reasonably calculated to lead to the discovery of
    admissible evidence.

    9. CRA objects to the Notice to the extent it calls for
    information not within the personal knowledge, possession
    or control of CRA, its employees, or agents.

    10. CRA objects to providing information about any of its
    products other than the products at issue in this case.
    Any request for documents or information relating to any
    CRA products other than products at issue in this case is
    overly broad, unduly burdensome, and not reasonably
    calculated to lead to the discovery of admissible
    evidence.

    11. CRA reserves the right to supplement these Responses
    and Objections to include additional objections to the
    Notice, and/or file a Motion for Protective Order should
    it be necessary to do so.

(Docket Entry 156-12 at 2–4.)              As concerns each topic in the

Notice,   CRA    incorporated   its   general    objections.   (See   id.,

¶¶ 1–43.)       In response to certain topics excerpted above, CRA


                                      40




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 40 of 56
further stated that such “topic [wa]s overly broad, burdensome,

vague, assume[d] facts, and not limited to products, time periods

or disease at issue” (id., ¶ 4).         (See id., ¶ 8 (lodging identical

objections to Topic 8), ¶¶ 22–23 (stating similar objections to

Topics 22 and 23), ¶¶ 31–32 (same, as to Topics 31 and 32).)

     During CRA’s deposition, Plaintiff’s Counsel questioned Carter

about his efforts to educate himself about the topics in the

Notice. For example, she asked whether Carter had (i) “contact[ed]

any dealer . . . to see what, if any, information they had

about . . . sales to [Decedent’s] workplaces” (Docket Entry 162-

1 at 12), (ii) attempted to determine whether, at any point, CRA

dealers exclusively sold CRA parts (id. at 12–13), (iii) “spoken to

anyone in the company, whether a former employee or an existing

employee to determine what, if any, relationship [CRA] had with

[one of Decedent’s employers]” (id. at 13), (iv) investigated how

CRA employees conducted brake maintenance and whether employees

used arc grinders (id. at 65), and (v) tried to learn whether CRA

maintained “broader policies relating to asbestos” (id. at 66).

After those    inquiries,    Carter    testified    that   he   had   (i)   not

contacted dealers and instead relied on the sales records (id. at

12), (ii) not attempted to learn “what a dealer sells or does not

sell”   (id.   at   13),   (iii)   not     spoken   to   anyone   about     the

relationship between CRA and Decedent’s employers (id. at 13)

(iv) not spent time trying to learn how CRA employees handled brake

linings (id. at 65), and (v) not found a CRA policy concerning the
                                      41




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 41 of 56
hazards of asbestos (despite “us[ing] the key word asbestos” in his

searches) (id. at 66).

     Plaintiff     has   expressed    several    complaints        about    CRA’s

deposition.       (See Docket Entry 162 at 7–10.)              In particular,

Plaintiff   has    asserted    that   “CRA   failed     to   search   for   past

employees to determine if they have relevant knowledge to the

[N]otice”   (id.    at   7   (emphasis     omitted)),    “to   provide      []the

company’s standard parts documents” (id. (emphasis omitted)), “to

do an adequate search for its trailer product manuals” (id. at 8

(emphasis     omitted)),     “to   adequately    search      for   information

regarding the company’s position on the hazards of asbestos” (id.

at 9 (emphasis omitted)), “to do a reasonable investigation for

documents and individuals who worked at either its Richmond, VA or

Charlotte, NC branches and dealerships” (id. at 10 (emphasis

omitted)), and “to do a proper investigation for documents related

to two of its major axles suppliers, Timpken and Standard Forge”

(id. (emphasis omitted)). CRA has described Carter’s investigation

before the deposition, referenced the supplemental production of

documents, and noted that Plaintiff may question Carter further

about such topics when the Rule 30(b)(6) deposition resumes.                 (See

Docket Entry 172 at 19–22.)

     To resolve the dispute on the foregoing subjects, the Court

compares such topics to the Notice, as that document previewed for

CRA what Plaintiff intended to explore during CRA’s deposition and

thus should have informed CRA’s preparation for such deposition.
                                      42




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 42 of 56
Upon review of the Notice and CRA’s corresponding objections, the

Court   concludes       that   neither   party    fully   complied     with   Rule

30(b)(6)’s      requirements.        More     specifically,    in   some   cases,

Plaintiff failed to describe “with reasonable particularity the

matters for examination” Fed. R. Civ. P. 30(b)(6).                  For example,

even when limiting requests for information to Decedent’s employers

during the years he worked there, Plaintiff cannot reasonably have

expected Carter to possess knowledge (personal or otherwise) about

“any and all tractor-trailers, trailers, brakes, clutches, gaskets

and/or any other asbestos-containing material/product [that CRA]

sold, distributed, supplied, or provided” (Docket Entry 156-6, ¶ 22

(emphasis added)) to a jobsite over the course of four decades,

dating back to the 1960s (id. at 4 (defining Premises at Issue)).

For its part, CRA again lodged invalid general objections (see

Docket Entry 156-12 at 2–4), incorporated such objections into

every response (see id., ¶¶ 1–43), and, in some instances, asserted

boilerplate objections without further explanation (see, e.g., id.,

¶ 4 (objecting to Topic 4 on numerous grounds and providing,

“[s]ubject to these objections, CRA’s witness will be able to

address in general terms CRA’s knowledge of the hazards of asbestos

so much as is relevant to the particular products, times, events,

and disease at issue in this case”)).

       At     bottom,    Plaintiff   identified     numerous    (and    in    some

respects, impermissibly broad) topics in the Notice, CRA responded

with    (in    some     instances,   invalid)    objections,    and    Plaintiff
                                         43




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 43 of 56
remained unsatisfied, after CRA’s deposition, with CRA’s inquiry

into those topics (and resulting failure to produce relevant

documents).10      Importantly, CRA has agreed to produce Carter for

another deposition and has advised Plaintiff that Carter has

conducted additional (unspecified) investigation.                          (See Docket

Entry 172 at 19–22.)               CRA also produced additional documents

following    CRA’s    deposition.           (See    id.   at   19–20   (referencing

subsequent production on March 2, 2021, and March 4, 2021).) Under

those circumstances, the Court declines to order CRA to perform

specific    searches     or    tasks,       as    Plaintiff    has   requested,     in

connection with the deposition.                  Instead, the Court will direct

Plaintiff,    in     advance   of     the    to-be-reconvened        Rule     30(b)(6)

deposition,     to    serve    a    notice       that   reflects     the    reasonably

particularized, relevant information that Plaintiff continues to

seek from CRA and will order the parties thereafter to timely

“confer in good faith about the matters for examination,” Fed. R.

Civ. P. 30(b)(6).

            2. Disclosure of Contact Information

     When Plaintiff’s Counsel inquired about CRA’s history of

trailer part sales, Carter testified that “[CRA] didn’t sell a lot



     10 By way of further example, Plaintiff has challenged CRA’s
failure to provide “standard parts documents” or investigate
documents related to two axle suppliers, but neither of those
subjects appear in the Notice. (See Docket Entry 156-6, ¶¶ 1–43.)
Plaintiff has cited to the Notice only sparingly in explaining the
supposed deficiencies with CRA’s deposition. (See Docket Entry 162
at 7–10.)
                                44




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 44 of 56
of   brake   parts    over   the   counter”   and   identified    retired    CRA

employee Carl Quante (“Quante”) as the source of that information.

(See Docket Entry 162-1 at 47.)             More specifically, Carter once

asked Quante about “what [Quante] remembers as far as brake sales

in [CRA’s] parts department.”         (Id.)    As far as employees who may

have information about “issues regarding the use of asbestos

brakes” (id. at 63), Carter recalled conversations with Ron Gordy

(“Gordy”), “the [one-time] head of [CRA’s] warranty . . . and

customer service departments.” (Id. at 64.) Carter also testified

that he talked to retired employee Eddie Rappé (“Rappé”), who

worked “over [CRA’s] service departments.”            (Id.)    However, Carter

could remember few substantive details from those conversations.

(See id. at 64–65.)

      Plaintiff has challenged CRA’s failure to “provide[] the

contact information regarding the individuals [] Carter spoke with

to prepare himself as the company’s corporate representative.”

(Docket Entry 162 at 6.)           According to Plaintiff, she requested

such information for purposes of obtaining a subpoena or scheduling

a deposition.     (Id. at 7.)       In response, CRA has argued that, by

email on March 6, 2021, CRA’s Counsel advised Plaintiff’s Counsel

about the availability of Quante, Gordy, and Rappé.              (Docket Entry

172 at 6–7; see also Docket Entry 172-4 at 3 (providing Quante’s

telephone    number    and   describing     medical   issues    of   Gordy   and

Rappé).)     Despite that communication (which occurred after the

filing of the Second Motion), Plaintiff has maintained that she
                                       45




     Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 45 of 56
still lacks      contact    information       for     Gordy   and   Rappé   and   has

alternatively      sought   “their      deposition      availability    within    15

days.”     (Docket Entry 174 at 1–2.)

       The Rules provide several methods for litigants to obtain

information about non-party individuals known by the litigant’s

opponent to possess relevant information.               First, Rule 26 requires

the    disclosure    of   “the   name    and,    if    known,   the   address     and

telephone number of each individual likely to have discoverable

information . . . that the disclosing party may use to support its

claims or defenses . . . .”               Fed. R. Civ. P. 26(a)(1)(A)(i).

Alternatively, a party may use a written interrogatory or request

for production of documents to identify knowledgeable individuals.

See generally Fed. R. Civ. P. 33; Fed. R. Civ. P. 34.                         Here,

Plaintiff has demanded the disclosure of Gordy and Rappé’s contact

information without demonstrating that she ever conveyed a proper

request to CRA.        (See Docket Entry 162 at 6–7 (explaining that

Plaintiff sought contact information following CRA’s deposition).)

Additionally, she has cited no authority pursuant to which the

Court may order such disclosure.              (See id. at 13–14 (“Any and all

information for individuals [] Carter talked to and relied on in

his testimony should be provided to Plaintiff in order Plaintiff to

get the true company knowledge it seeks.” (emphasis added)).)                     As

a result, the Court denies the Second Motion to the extent it

requests an order compelling CRA to provide Plaintiff with Gordy

and Rappé’s contact information.
                                         46




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 46 of 56
          3. Disclosure of Net Worth

     When Plaintiff issued the Notice for CRA’s Rule 30(b)(6)

deposition, she identified, as a topic for such deposition, “[t]he

net worth of [CRA]” (Docket Entry 156-6, ¶ 17; accord id., ¶ 30

(referencing CRA’s “net worth . . . and documents used . . . to

refresh recollection and/or to prepare to testify to same”)).             In

response, CRA “incorporate[d] its General Objections,” stated that

such “information would only be relevant to the issue of punitive

damages,” and indicated that “CRA [wa]s willing to work with

Plaintiff to provide this information when and if it becomes

relevant to the case.”      (Docket Entry 156-12, ¶ 17; accord id.,

¶ 30.)

     According to Plaintiff, “CRA has failed to provide any of its

net worth information requested at its deposition.”        (Docket Entry

162 at 10.)    Referencing its objection to the Notice, CRA has

stated that “such request is unduly burdensome, harassing, overly

broad, and/or imposes a burden upon CRA beyond the discovery

obligations of the [] Rules . . . .”          (Docket Entry 172 at 22.)

CRA also has reiterated its “willing[ness] to work with Plaintiff

to provide this information when and if [punitive damages] become[]

relevant to the case.”       (Id.)        Moreover, to justify its non-

disclosure, CRA has argued that “[P]laintiff should make a prima

facie showing of entitlement to punitive damages before [the Court]

requir[es] the production of sensitive financial information.”

(Id. (citing United States Tobacco Coop. Inc. v. Big S. Wholesale
                                     47




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 47 of 56
of Va., LLC, No. 5:13-CV-527, 2016 WL 10542366, at *3 (E.D.N.C.

Mar. 7, 2016) (unpublished), and Blount v. Wake Elec. Membership

Corp., 162 F.R.D. 102, 105 (E.D.N.C. 1993)).) In the Second Reply,

Plaintiff appears to have modified her request for production,

instead asking that CRA “identify what it has responsive to [net

worth]   and   what   it   is   willing            to   produce   and    prepare     that

information” (Docket Entry 174 at 6).

      “[A] defendant’s financial position is a proper consideration

in assessing punitive damages.”                Stamathis v. Flying J, Inc., 389

F.3d 429, 442 (4th Cir. 2004).                     However, “the simple fact that

[such] information is discoverable under Rule 26(a) does not mean

that discovery must be had.”             Nicholas, 373 F.3d at 543.             “A court

may, for good cause, issue an order to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or

expense,    including      .    .        .     forbidding      the      disclosure     or

discovery; . . . specifying . . . [the] time . . . for the

disclosure or discovery; . . . [or] forbidding inquiry into certain

matters . . . .”      Moore v. DAN Holdings, Inc., No. 1:12CV503, 2013

WL 1833557, at *13 (M.D.N.C. Apr. 30, 2013) (unpublished) (quoting

Fed. R. Civ. P. 26(c)(1) (some internal brackets omitted)).                          Given

the potential for strategic behavior when a litigant seeks an

opponent’s sensitive financial information, “the mere inclusion of

a bald demand for punitive damages in a pleading does not entitle

a   litigant   to   discovery       of       [such]     information,”     id.   at   *14.

Instead, some courts have required “a plaintiff [to] make some kind
                                              48




    Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 48 of 56
of factual showing that a viable claim for punitive damages exists

before allowing discovery of financial worth.”           Blount, 162 F.R.D.

at 105.

       Here, Plaintiff has made no such factual showing to support

her request for CRA’s net worth information.          As far as relevance,

the Operative Complaint alleges that CRA, along with numerous other

Defendants, “acted in willful, wanton, gross negligence and in

total disregard for the health and safety of [Decedent]” (Docket

Entry 138, ¶ 87). According to the Operative Complaint, Defendants

(including CRA)

       fail[ed] to warn prior users [of asbestos-containing
       products despite] knowledge of the need for monitoring
       due to prior exposure; . . . fail[ed] to issue recall
       type letters to prior users; . . . frustrat[ed] the
       publication of articles and literature from the 1930’s
       through at least 1976; . . . reject[ed] . . . advice of
       corporate officials to warn of the hazards of their
       asbestos products [in order to protect] profits;
       [ p r o v i d e d ]      i n t e n t i o n a l [ l y ]
       inadequa[te] . . . warnings . . . and delay[ed ]the use
       of[ such] warnings on asbestos products.

(Id.,     ¶   85.)    However,   the   Operative   Complaint    includes     no

particularized allegations as to CRA’s liability for punitive

damages (see id., ¶¶ 81–90), and Plaintiff’s briefing on the Second

Motion fails to show the present propriety of discovery concerning

CRA’s net worth (see Docket Entry 162 at 10–11; Docket Entry 174 at

6).    Accordingly, the Court declines to order CRA to provide such

information at this time.




                                       49




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 49 of 56
       E. Expense-Shifting

       Plaintiff has sought attorney’s fees and costs in connection

with the Motions, as well as other “sanctions as the Court sees fit

for CRA’s willful and bad-faith withholding of documents” (Docket

Entry 155 at 3).       (See Docket Entry 156 at 15–17; Docket Entry 162

at    16–17.)     In   particular,    Plaintiff   has   contended    that    CRA

“[f]ail[ed] to meaningfully respond to the written discovery due on

June 3, without any justification for the failure or effort to seek

additional time if it was needed” (Docket Entry 156 at 11);

“[r]epresent[ed] in written discovery [that] a ‘reasonable search’

was     conducted      regarding     sales   records    when   the    company

representative was unable to verify a ‘minute’ was dedicate[d] to

a search before responding to discovery on June 3, 2020” (id. at

12); “[o]bject[ed, not in good faith] to Plaintiff’s discovery

request regarding sales records to the Premises at Issue, claiming

the request was overly broad and unduly burdensome when the request

was narrowed in location and time and the effort to obtain the

requested information was relatively minimal, particularly given

that the request is central to Plaintiff’s evidence in a wrongful

death case” (id.); “[f]ail[ed] to reasonably or timely supplement

discovery after and when CRA knew its prior responses were wrong”

(id.); “direct[ed] Plaintiff’s [C]ounsel on January 4, 2021 to

it[s] June 3, 2020 inaccurate written discovery responses” (id.);

engaged in “[g]amesmanship in the timing of its [supplemental]

productions . . . less than one business day before the [scheduled
                                       50




      Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 50 of 56
Rule 30(b)(6)] deposition” (id.); and “[u]s[ed] the pandemic as an

excuse not to produce documents known to [CRA] and its counsel

months ago” (id.). Plaintiff has grounded the request for expense-

shifting and other sanctions in Federal Rule of Civil Procedure

37(a).    (See id. at 15–17; Docket Entry 162 at 15–16.)

      According to CRA, the circumstances fail to warrant sanctions

because “CRA is being responsive to Plaintiff’s discovery requests,

is    making   reasonable     and    appropriate      efforts    to    identify

potentially relevant information and documents, and is cooperating

with Plaintiff” (Docket Entry 160 at 14).             (See also Docket Entry

172 at 23 (opposing Second Motion’s expense-shifting request on

similar grounds).)       In terms of “substantial justification” or

circumstances that would render expense-shifting unjust, CRA has

suggested that Plaintiff sought relief prematurely (because the

parties have continued to meet and confer) (see Docket Entry 160 at

13–14) and that work restrictions related to the COVID-19 pandemic

prevented CRA from obtaining the relevant documents during the

summer of 2020 (see id. at 4–7).

      In light of the foregoing discussion, the Court agrees with

Plaintiff that, in some respects, CRA did not comply with its

discovery obligations in ways that warrant Rule 37 sanctions.

First, with respect to Interrogatory 23, CRA represented (under

oath, and certified by CRA’s Counsel) that it had conducted a

“reasonable    investigation”       and    lacked   knowledge   of    any   “part

product sales” to Decedent’s employers.             (See Docket Entry 156-4,
                                          51




     Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 51 of 56
¶ 23.)    CRA’s eventual deposition testimony and supplemental

production undermined the former representation and contradicted

the latter.    Second, despite possessing the ability to use the

Sales Index to locate potentially responsive documents, CRA waited

several months (until the eve of its deposition, on two separate

occasions) to produce such documents to Plaintiff.           Although CRA

partially cured that failure by providing the documents before the

end of the discovery period, such conduct violates the timeliness

requirement   of   Rule   26(e).      Third,   CRA   initially   failed   to

(i) disclose the existence of the Sales Index, (ii) create a

privilege log, and (iii) indicate in its Responses to Document

Requests that it had withheld documents on the basis of the work-

product doctrine.

     Aside from noting that the parties have attempted to resolve

their disputes without court intervention and observing that COVID-

19 frustrated CRA’s access to certain documents at some point in

2020, CRA has failed to justify its delay in producing responsive

documents and its noncompliance with Rules 26, 33, and 34.           CRA’s

supplemental production and attempted cooperation have lessened the

prejudice to some extent, but the above-mentioned failures cost

Plaintiff additional time and expense, hindered preparation for the

Rule 30(b)(6) deposition, and contributed to Plaintiff’s request to

reconvene such deposition.         Even absent bad faith on CRA’s part,

its lack of reasonable diligence during discovery necessitated

judicial intervention.      Under the circumstances, the Court will
                                      52




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 52 of 56
require that CRA pay a portion of Plaintiff’s attorney’s fees

related to the Motions.

                                    CONCLUSION

     Plaintiff      has   demonstrated          that   CRA    (i)   lodged   improper

general objections, (ii) asserted numerous other non-specific and

unsupported       objections,      (iii)    failed       to    conduct    reasonable

investigation and/or misrepresented its knowledge of “part product

sales,” (iv) improperly certified its discovery responses, and

(v) delayed in producing responsive documents until just before

CRA’s deposition.         Moreover, despite its invocation of the work-

product doctrine to justify its refusal to produce the Sales Index,

CRA neglected to follow the applicable Rules and failed to produce

a privilege log as required.

     As concerns the Rule 30(b)(6) deposition, however, the Court

declines to order any relief, in light of the breadth of the

Notice, CRA’s subsequent production of documents, and the parties’

agreement     to     conduct       another        Rule       30(b)(6)    deposition.

Furthermore, CRA need not disclose information relating to its net

worth or contact information for Gordy and Rappé.

     Finally, as a result of the decision to grant in part and deny

in part the Motions, the Court will apportion attorney’s fees and

related costs.       In that regard, Plaintiff has shown that CRA’s

conduct has violated Rules 26, 33, and 34. Neither the First

Response    nor    the    Second    Response       has   offered     a   substantial


                                           53




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 53 of 56
justification       for   CRA’s   noncompliance      or   demonstrated      that   a

partial award of attorney’s fees qualifies as unjust.

     IT IS THEREFORE ORDERED that the First Motion (Docket Entry

155) and the Second Motion (Docket Entry 161) are GRANTED IN PART

and DENIED IN PART.

     IT IS FURTHER ORDERED that, on or before May 7, 2021, CRA

shall either (i) supplement its Answers to Interrogatories and

Responses      to   Document   Requests,     to    the    extent   it    previously

withheld responsive information solely on the basis of its general

objections (or those asserted in the preliminary statement), or

(ii) serve a Notice indicating that no such withholding occurred.

     IT IS FURTHER ORDERED that, on or before May 7, 2021, CRA

shall provide Plaintiff with the Sales Index.

     IT   IS    FURTHER    ORDERED   that,    on    or    before   May    7,   2021,

Plaintiff shall serve an amended Rule 30(b)(6) Notice as detailed

above and that the parties thereafter shall timely “confer in good

faith about the matters for examination,” Fed. R. Civ. P. 30(b)(6).

     IT IS FURTHER ORDERED that the parties promptly shall confer

in an attempt to resolve the apportionment of expenses and, on or

before May 7, 2021, Plaintiff either shall file a Notice that the

parties have resolved the issue of expense-shifting related to the

Motions or shall serve CRA with a statement of reasonable expenses,

including attorney’s fees, incurred in making the Motions. Failure




                                       54




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 54 of 56
by Plaintiff to comply with this Order will result in denial of any

expense-shifting.

     IT IS FURTHER ORDERED that, if Plaintiff timely serves such a

statement of reasonable expenses, CRA shall file, on or before May

14, 2021, a Memorandum of no more than five pages contesting the

reasonableness of such expenses.            Failure by CRA to comply with

this Order will result in the Court ordering, upon the filing of a

Notice by Plaintiff of her reasonable expenses as contained in the

statement served upon CRA, the payment of a portion of those

expenses by CRA and/or its counsel.

     IT   IS     FURTHER   ORDERED    that,    if   CRA    timely   files    such

Memorandum, on or before May 21, 2021, Plaintiff shall file a

Response of no more than five pages.                Failure by Plaintiff to

comply    with     this    Order     will     result      in   denial   of    any

expense-shifting of sums contested by CRA as unreasonable.

     IT IS FURTHER ORDERED that, on or before May 28, 2021, CRA may

file a Reply of no more than three pages to any Response timely

filed by Plaintiff.




                                       55




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 55 of 56
     IT IS FURTHER ORDERED that, upon completion of the foregoing

briefing or the time for such briefing, the Clerk shall refer this

matter back to the undersigned United States Magistrate Judge for

further action.

     This the 30th day of April, 2021.

                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge




                                   56




   Case 1:20-cv-00098-LCB-LPA Document 182 Filed 04/30/21 Page 56 of 56
